The previous Non-Final Rejection mailed on 03/22/2022 is withdrawn. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a method of improvement, preservation, prophylaxis, or inhibition of deterioration of a cardiac health or function in a subject comprising administering an anti-IGF-1R antibody having six CDRs of SEQ ID NOs: 322-327, wherein the subject is a postmenopausal female that is experiencing or has experienced somatopause an in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity is based on the publication by Huffman et al, which is a publication of the inventors published less than one year prior to the Applicant’s priority date and thus falls within the exceptions set forth in 35 U.S.C. 102(b)(1)(A).  This is not found persuasive since Huffman et al. has not yet been disqualified as prior art (see MPEP 717 and 2153). Additionally, Liu et al. also teaches administration of anti-IGF-1R antibodies to treat heart failure in a subject and thus improve cardiac health and function. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, 20, 21, 26, 27, 45, 46, 47, 48, 51, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
Claims 1, 13, 15, 33-34, 36-44, 49, 50, 75 and 77 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 15, 33 -34, 36- 44, 49, 50, 75 and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that chronic treatment of 18-month old male and female mice with the anti-IGF-1R antibody L2-Cmu mitigated the age-related decline in exercise endurance, grip-strength and balance primarily in females (Para. 00186). Further, in female mice, L2-Cmu treatment restored diastolic function to more youthful levels concomitant with reduced measures of left ventricular posterior end diastole and cardiac fibrosis. However, late-life anti-IGF-1R antibody treatment did not improve cardiac health and function in males (Para. 00187). Thus, late-life anti-IGF-1R antibodies improve cardiac health and function in aging females only. As presently claimed, the there is insufficient correlation between the structures of claimed inhibitors and antibodies and the function of binding to an epitope of IGF-1R. 
	It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001, of record). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of both the heavy and the light chain, and not either alone, that determines the final antigen specificity. Further, each CDR has its own unique amino-acid composition, different from the composition of the other CDRs, and a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al. Frontiers in immunology 4 (2013): 302, of record).  As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of IGF-1R inhibitors that are antibodies or antigen binding fragments. Further, the anti-IGF-1R antibodies recited in claims 49 and 50 comprise the CDRs of the variable light chain or variable heavy chain only. Without further guidance, artisans would not be able to reasonably predict the remaining structure of either the variable heavy chain or variable light chain CDRs present in the antibody such that it retains its ability to bind to an epitope of IGF-1R. While the Applicant has disclosed several inhibitors and monoclonal antibodies that target the IGF-1R pathway (see Para. 0085 and 00138), such disclosure does not adequately represent the structural diversity of the claimed genus of inhibitors and antibodies that share the same functional property commensurate in scope of claims. 
Claims 49 and 50 also encompass IGF-1R antibodies having partially defined structures in which each CDR can vary by at least 25%. The amino acid mutations present in the claimed sequences may be caused, for instance, by addition, deletion, substitution, or insertion. Without a limiting definition, the substitutions in the CDRs can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in 25% of the CDRs of the claimed antibody such that the ability of antibody to bind to an epitope of IGF-1R is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing the remaining structure of the IGF-1R antibodies. 
While the antibodies and inhibitors of the claimed invention are intended to bind to an epitope of IGF-1R, artisans would not be able to envision the complete structure of an antigen-binding protein in terms of which of the twenty naturally occurring amino acids are present in the structures based on the recited antigen/epitope alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of IGF-1R inhibitors and/or antibodies lack adequate written description because there does not appear to be any correlation between the structure of the claimed genus and the function of binding to IGF-1R, except for those in which the structures are fully defined such as by the complete sequences of six complementarity determining regions and/or both the heavy and light chain variable regions. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-IGF-1R antibodies or inhibitors at the time the instant application was filed.

Enablement
Claims 1, 13, 15, 33 -34, 36- 44, 49, 50, 75 and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of improvement, preservation, prophylaxis, or inhibition-of-deterioration of a healthspan parameter, comprising administering a composition that comprises an IGF-1R inhibitor, wherein the healthspan parameter is cardiac health or function. 
The specification teaches that chronic treatment of 18-month old male and female mice with the anti-IGF-1R antibody L2-Cmu mitigated the age-related decline in exercise endurance, grip-strength and balance primarily in females (Para. 00186). Further, in female mice, L2-Cmu treatment restored diastolic function to more youthful levels concomitant with reduced measures of left ventricular posterior end diastole and cardiac fibrosis. However, late-life anti-IGF-1R antibody treatment did not improve cardiac health and function in males (Para. 00187).  Thus, late-life anti-IGF-1R antibodies improve cardiac health and function in aging females only.
The specification does not teach, however, that the claimed IGF-1R inhibitors and antibodies are effective in improving cardiac health or function in young subjects of either sex or in aging males. 
The prior art teaches that IGF-1/IGF-1R signaling exerts pleiotropic effects on cell growth, differentiation, development, and tissue repair and has been implicated in cardiac aging and longevity using genetic animal models with restricted overexpression/deletion of IGF-1R. Specifically, cardiac senescence induced by IGF-1 leads to age-related cardiac remodeling and molecular changes, including cardiac hypertrophy, increased oxidative stress, cardiac fibrosis, inflammation, and apoptosis in old vs young mice. However, such IGF-1 induced senescence is blunted in the hearts of aged IGF-1R-KO mice (Lee et al, see entire document, in particular, Abstract, Section 5: Long-term inactivation of IGF-1R in cardiac aging and other tissues, and Figure 2) (Lee, Wang-Soo, and Jaetaek Kim. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease 1864.5 (2018): 1931-1938, of record). Thus, early and late life IGF-1 exerts different effects on cardiovascular development and aging. In fact, mice lacking both IGF-1R and IR in the heart manifest early-onset dilated cardiomyopathy and die of heart failure within the first month of life (Lee, see second paragraph under Section 4: IGF-1 and insulin signaling in cardiac aging). As such, it appears that IGF-1R inhibitors such as anti-IGF-1R antibodies would be therapeutically beneficial in old vs young subjects in order to target the age-associated decline in cardiac health or function. The effects of IGF-1/IGF-1 receptor signaling also appears to be sexually dimorphic with improvement in cardiac health and function occurring only in female mice treated with the anti-IGF-1R antibody L2-Cmu as stated earlier (see Para. 00187 of Specification). Such sex-specific effects of IGF-1/IGF-1 receptor signaling has been reflected in the prior art with  heterozygous deletion of the Igf1r gene in mice causing a reduction in size, improved stress resistance, and extended lifespan in females only (Lee et al, Page 1932, second paragraph under Section 2: IGF-1 signaling in longevity). Therefore, IGF-1/IGF-1R signaling has age and sex-dependent effects on cardiac health and function; and, in light of the above, artisans would not reasonably expect the claimed IGF-1R inhibitors and/or antibodies to be capable of improving cardiac health or function in aging male subjects or in young subjects of either sex. 
There is also no evidence provided in the specification that the claimed IGF-1R inhibitors and antibodies can be used to improve any disease or condition related to cardiac health or function such that these healthspan parameters are improved or preserved. While disrupting the interaction between IGF1 and its receptor IGF-1R may be beneficial in treating a condition that impacts cardiac health or function and is caused, at least in part, by IGF-1R signaling, other conditions which do not involve IGF-1R signaling reasonably would not show any beneficial therapeutic effect for cardiac health and/or function. Further, while artisans are adept at identifying patients belonging to clinically identified conditions and disorders that could impact cardiac health or function, artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit from the claimed IGF-1R inhibitors. Moreover, the term "prophylaxis" within the context of the claimed invention refers to prevention of disease or other undesirable/adverse health event or process (Para. 0039). While Applicant states that the term "prevent" as well as words stemming therefrom does not necessarily imply complete prevention, without a limiting definition, it does, indeed, encompass stopping something from happening or existing in 100% of subjects, which has not been demonstrated in any of the working examples provided. Of note, a method for prophylaxis (or prevention) of a “cardiac health or function” in a subject comprising administering an IGF-1R inhibitor implies promoting cardiac dysfunction; and artisans would not reasonably be expected to practice the claimed methods if doing so would have a detrimental impact on the health of a subject. 
As stated earlier, the prior art also teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, however, claims 49 and 50 encompass antibodies having three CDRs from a single domain (VL chain or VH chain); however, three CDRs from a single domain of conventional antibodies is not reasonably expected to be capable of binding to a specific antigen let alone an epitope of IGF-1R; and there is no evidence provided in the working examples that three CDRs from a single domain either VH chain or VL chain can bind to an epitope of IGF-1R in order to improve cardiac health or function in a subject. Furthermore, the specification does not provide any working example demonstrating that different amino acid mutations can be made in the CDRs of the claimed antibodies such that binding to an epitope of IGF-1R is retained. However, as presently written, claims 49 and 50 encompass IGF-1R antibodies wherein each CDR and can vary in 25% of its structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion.  The substitutions present would encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 25% of each CDR such that the ability of the antibody or antigen-binding fragment to bind an epitope of IGF-1R is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in an antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Peter M. Research in Immunology 145.1 (1994): 33-36, of record). Without a reduction to practice, it is unclear which and how amino acid mutations in 25% of each CDR would impact the ability of the claimed antibody and antigen-binding fragments to bind to an epitope of IGF-1R; and if the claimed antibodies are unable to bind to IGF-1R, artisans would not have a practical use for such an antibody within the scope of the claimed invention.
Lastly, claim 77 recites further administering an estrogen replacement therapy to a female subject, and thus encompasses females that are young and premenopausal in which estrogen levels have not yet begun to decline and cardiovascular disease risk is low. As such, there does not appear to be any practical therapeutic benefit for the administration of an estrogen replacement therapy to improve cardiac health or function in premenopausal females. 
Therefore, while the specification is enabling for improving cardiac health and function, specifically by reducing diastolic dysfunction and cardiac fibrosis in aging females, comprising administering an anti-IGF-1R antibody defined by six complementarity determining regions (three CDRs each for the VH chain and VL chain), the specification is not enabling for improving cardiac health and/or function in aging males or in young subjects of either sex using the claimed genus of IGF-1R inhibitors, which includes antibodies having only three CDRs and undefined amino acid sequences. Further, the specification does not provide any evidence that the claimed IGF-1R inhibitors can be used to treat or prevent any and every disease or condition in a subject that could negatively impact cardiac health or function. It would require undue trial and error experimentation for artisans to determine 1) the patient populations that would therapeutically benefit from the methods of the claimed invention and 2) a practical use for the anti-IGF-1R antibodies comprising only three CDRs or having undefined amino acid sequences. Additionally, artisans would not be able to determine any therapeutic benefit for administering estrogen replacement therapy to young premenopausal females in which estrogen production has not yet ceased. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 40-42, and 44 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Liu et al. (US 20180127752A1, of record), hereinafter Liu.
Liu discloses a method for treating heart failure in a subject in need thereof comprising administering an insulin-like growth factor-binding protein 7 (IGFBP7) inhibitor  (e.g. an aptamer, nucleic acid, or antibody) and an IGF-1R inhibitor, comprising an anti-IGF-1R antibody to directly inhibit IGF-1R expression and/or activity levels in the heart of said subject, wherein heart failure involves pressure overload induced heart failure, pressure overload induced cardiac fibrosis, stress-induced cellular senescence, and/or cardiac hypertrophy, or any combination thereof (see entire document, in particular, Abstract, Claims, Para. 0104, 0110, 0111, 0136-0138). Specifically, it was shown that IGFBP7 deficiency blocked IGF-1/IGF-1 receptor-dependent signaling, resulting in blunted cardiac hypertrophy in transaortic constriction (TAC) hearts of mice (see Example 6). Further, IGFBP7 knockdown repressed IGF-1/IGF-1R induced AKT activation in human cardiac myocytes; and this reduction was further enhanced by the administration of the IGF-1R inhibitor picropodophyllin (see Example 8). IGF-1R inhibitor is defined by the instant specification as any agent or compound that inhibits or reduces the action of IGF-1 R (see Para. 0083); thus, the IGFB7 inhibitor disclosed by Liu can also be considered an IGF-1R inhibitor since it is able to block IGF-1R-dependent signaling. Therefore, an IGFB7 inhibitor in combination with a specific IGF-1R inhibitor such as an anti-IGF-1R antibody can provide therapeutic treatment for heart failure and thus improve cardiac health and function in a subject. 
Thus, Liu meets the limitations of claims 1, 40-42, and 44. 

Claims 1, 40-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman et al (Huffman DM et al, Growth Hormone & IGF Research Abstracts of the Eighth International Congress of the GRS and the IGF Society, November 6-9, 2016, Tel Aviv, Israel, vol. 30-31, no. S1, 69, 8 November 2016 (2016-11-08), of record), hereinafter, Huffman. 
Huffman discloses a method of improving healthy aging and longevity in female mice comprising administering an IGF-1R antagonist antibody. Specifically, the IGF-1R antagonist antibody improved several healthspan parameters, including favorable effects on neuromuscular, cardiac, and exercise performance (see entire abstract). 
Thus, Huffman meets the limitations of the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Prior et al (Prior, David, and Jennifer Coller. Australian family physician 39.12 (2010): 904-909, of record), hereinafter Prior. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in that screening a cardiac function and identifying a cardiac function deficit relative to a cardiac function index or identifying a cardiac function deterioration compared to a measurement of said cardiac function from prior screening of the subject prior to administering IGF-1R inhibitors.
However, Prior teaches that echocardiography provides assessment of cardiac chamber size and structure, ventricular function, valvular function and key haemodynamic parameters in order to screen patients with suspected heart failure (see entire document, in particular, Abstract and Principles of Clinical Cardiac Ultrasound on page 905). Several cardiac indices can be assessed such as left ventricular ejection fraction (LVEF) and E/A wave ratio. LVEF is a widely used quantitative measure of systolic function and measures what fraction of the left ventricular diastolic blood volume is ejected during each cardiac cycle, with normal LVEF being 50–70% and a LVEF below 50% indicative of reduced systolic function (see Assessment section under “Left ventricular systolic function” spanning pages 905 to 906). On the other hand, the E/A wave ratio is used to assess diastolic function and measures inflow through the mitral valve during sinus rhythm which occurs in two phases: an early phase producing an E wave on Doppler examination and an atrial filling phase producing an A wave. The E/A wave ratio is normally >1.0; however, with impaired relaxation there is a decreased E/A wave ratio (<1.0). Severe diastolic dysfunction is marked by a restrictive filling pattern and an E/A wave ratio >2.0 due to reduced left ventricular compliance and elevated left atrial pressure (see Assessment section under “Left ventricular diastolic function” on Page 906). Thus, LVEF and the E/A wave ratio can be used to determine the presence of systolic or diastolic dysfunction in a subject with suspected heart failure by comparing the measured values with those for normal cardiac function. 
	It would have been obvious to one of ordinary skill in the art to screen for a cardiac function deficit relative using echocardiography in subjects with suspected heart failure prior to administering the IGF-1R inhibitors or antibodies disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since echocardiography can be used to assess systolic and diastolic function in subjects with suspected heart failure by measuring LVEF and the E/A wave ratio, respectively, and comparing the measured values to the normal standard. Therefore, one of ordinary skill in the art would expect that echocardiography can be used to effectively screen a cardiac function deficit (e.g. systolic or diastolic dysfunction) in a subject with suspected heart failure prior to administering the IGF-1R inhibitors and/or antibodies disclosed by Liu.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Bristow et al, (Bristow, Michael R., et al. Journal of cardiac failure 7.2 (2001): 8-12, of record), hereinafter Bristow, and Lipinski et al (Lipinski, Michael J., et al. The American journal of cardiology 104.12 (2009): 1708-1716, of record), hereinafter Lipinski. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in that further administration of a statin, beta blocker, or inotropic agent is not taught. 
However, Bristow teaches that β-adrenergic blocking agents are standard treatment for patients with mild-to-moderate heart failure and help to improve systolic function and reverse cardiac remodeling. When patients receiving β-blockers decompensate they often need treatment with a positive inotropic agent such as a phosphodiesterase (PDE) inhibitor (e.g. milrinone or enoximone) to enhance contractile function of the heart. PDE inhibitors, in particular, retain full hemodynamic effects during complete β -blockade because the site of action of PDE inhibitors is beyond the β -adrenergic receptor and because β -blockade reverses some of the desensitization phenomena that account for the attenuation of PDE inhibitor response in heart failure related to upregulation in Li (see entire document, in particular, Abstract, “Biologic, Time-Dependent Positive Inotropic Agents”, “Combination of a Type IIIA PDEI With a β -Blocking Agent”, and “Treatment of Patients With Decompensated Heart Failure Receiving β -Blocking Agents” sections).
Lipinski also teaches that the lipophilic statin atorvastatin decreases mortality and  hospitalization for worsening heart failure as well as increases left ventricular ejection fraction and thus improves systolic function in patients with heart failure (see entire document, in particular, Abstract and first paragraph of Discussion). 
It would have been obvious to one of ordinary skill in the art to further administer a statin, beta blocker, or inotropic agent in addition to the IGF-1R inhibitors disclosed by Liu to treat heart failure in a subject. One of ordinary skill in the art would have been motivated to do so since beta blockers are standard of care treatment for patients with mild-to-moderate heart failure and can improve systolic function and reverse cardiac remodeling. Positive inotropic agents such as PDE inhibitors can further be used to enhance contractile function of the heart when patients receiving beta blockers decompensate. Additionally, statins such as atorvastatin can improve systolic function and decrease mortality and hospitalization in patients with heart failure. Therefore, one of ordinary skill in the art would expect that further administration of a statin, beta blocker, or inotropic inhibitor in addition to an IGF-1R inhibitor and/or antibody disclosed by Liu can effectively treat heart failure in a subject. 

Claims 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Li et al (Li, Shumin, and Anisha A Gupte. Methodist DeBakey cardiovascular journal vol. 13,1 (2017): 4-8. doi:10.14797/mdcj-13-1-4, of record), hereinafter Li. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal woman at least 30 years of age. 
However, Li teaches that heart failure with preserved ejection fraction that results from left ventricular diastolic dysfunction is common in postmenopausal women, suggesting that the absence of estrogen (E2) plays a role in its pathophysiology (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R inhibitors disclosed by Li to a postmenopausal woman that is at least 30 years of age. One of ordinary skill in the art would have been motivated to do so since postmenopausal women are highly susceptible to heart failure compared to men of the same age, and IGF-1R inhibitors disclosed by Liu can be used to treat heart failure in subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R inhibitors and/or antibodies disclosed by Liu would effectively treat heart failure in postmenopausal women. 

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li, as applied to claims 1, 33, 34, 36, 40-42, and 44 above, and further in view of Arcopinto et al (Arcopinto, Michele, et al. PLoS One 12.1 (2017): e0170058, of record), hereinafter Arcopinto. 
The teachings of Liu in view of Li have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female that is or has experienced an age-related decline in growth hormone or somatopause. 
However, Arcopinto teaches that growth hormone deficiency is associated with increased cardiovascular mortality in the general population, and leads to impairment of cardiac performance. Specifically, growth hormone deficiency is common in chronic heart failure (CHF) affecting about one-third of mild-to-moderate CHF patients and identifies a subgroup of CHF with a worse clinical status characterized by impaired functional capacity, left ventricular remodeling and neurohormonal activation (see entire document, in particular, Abstract, Introduction, and first and last paragraphs of Discussion). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R inhibitors disclosed by Liu to a postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. One of ordinary skill in the art would have been motivated to do so since growth hormone deficiency is associated with impaired functional capacity and left ventricular remodeling present in chronic heart failure, and IGF-1R inhibitors disclosed by Liu can be used to treat heart failure. Therefore, one of ordinary skill in the art would expect that the IGF-1R inhibitors and/or antibodies disclosed by Liu can be used to effectively treat heart failure in a menopausal or postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li and Arcopinto, as applied to claims 1, 33, 34, 36, 37, 38, 40-42, and 44 above, and further in view of Shalet et al (Shalet, Stephen Michael, et al. "The diagnosis of growth hormone deficiency in children and adults." Endocrine reviews 19.2 (1998): 203-223), hereinafter Shalet. 
The teachings of Liu in view of Li and Arcopinto have been discussed above and differ from the instantly claimed invention in that it is not taught that somatopause is diagnosed through hormone pulsatility measurement prior to administering the IGF-1R inhibitors or antibodies. 
However, Shalet discloses a variety of methods to diagnose growth hormone deficiency, which occurs in somatopause. Since growth hormone secretion is pulsatile and serum concentrations are low during many hours of the day, provocative tests of growth hormone release via pharmacologic stimuli such as arginine, rather than a single basal growth hormone estimation, are used to determine growth hormone status. The commonly used immunoassays for determination of growth hormone levels are the radioimmunoassays and immunometric assays. The availability of GH releasing hormone (GHRH) also provides a means of assessing the secretory capacity of the pituitary somatotrope directly. Although in normal subjects, the GHRH test provokes a greater release of GH than several conventional provocative stimuli, there is great variability in the GH response to GHRH due to variation in endogenous somatostatin tone. Thus, the use of GHRH in combination with substances that act via inhibition of endogenous somatostatin, such as arginine, enables GHRH to provoke a much greater GH response, and the GH response to the combined test (GHRH and arginine) shows much reduced inter- and intraindividual variability (see entire document, in particular, Part C: GH Provocative Tests and Part G: Newer strategies for assessment of GH status). 
It would have been obvious to one of ordinary skill in the art to diagnose somatopause in a subject prior to administering the IGF-1R inhibitors and/or antibodies disclosed by Liu through hormone pulsatility measurements such as provocative tests of growth hormone release using GHRH and arginine as the pharmacologic stimuli. One of ordinary skill in the art would have been motivated to do so since the combined GHRH and arginine provokes a greater growth hormone response in subjects with reduced inter-and intraindividual variability and can thus more accurately diagnose growth hormone deficiency as occurs in somatopause in a subject. Therefore, one of ordinary skill in the art would expect that the a provocative test of growth hormone release using GHRH and arginine combined can be used to diagnose growth hormone deficiency (or somatopause) in a postmenopausal female prior to administering the IGF-1R inhibitors and/or antibodies disclosed by Liu. 

Claims 43, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Calzone et al, (US20150274829A1, of record), hereinafter Calzone. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in that an anti-IGF-1R antibody having light chain CDRs of SEQ ID NOs: 322-324 and heavy chain CDRs of SEQ ID NO: 325-327 is not taught nor is it taught that the anti-IGF-1R antibody binds to an epitope within the L2 domain of the alpha subunit of human IGF-1R. 
However, Calzone discloses an anti-IGF-1R antibody having a variable light chain of SEQ ID NO: 104, which fully comprises the CDRs of SEQ ID NO: 322-324 recited in the instant claims, and a variable heavy chain of SEQ ID NO: 208, which fully comprises the CDRs of SEQ ID NOs: 325-327 (see entire document, in particular, Figures 2B and 3B). Per the instant claims, the minimal structure required for an anti-IGF-1R antibody to improve cardiac health or function in a subject is the light or heavy chain CDRs recited in claim 49 and 50. Thus, the anti-IGF-1R antibody disclosed by Calzone can be used to improve cardiac health or function in a subject. The anti-IGF-1R antibodies disclosed by Calzone also bind to the L2 domain of IGF-1R (Para. 0109). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IGF-1R antibody of Calzone in combination with the IGFBP7 inhibitor disclosed by Liu to a subject. One of ordinary skill in the art would have been motivated to do so in order to treat heart failure in a subject. Additionally, it would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by Liu with the anti-IGF-1R antibody disclosed in Calzone since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of Calzone can be used to treat heart failure in a subject and thus improve cardiac health and/or function. 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Bishu et al (Bishu, Kalkidan, et al, PLoS One 8.12 (2013): e81325, of record), hereinafter Bishu, and Gundewar et al (Gundewar, Susheel, et al. Circulation research 104.3 (2009): 403-411, of record), hereinafter Gundewar. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in further administration of an mTOR inhibitor or metformin is not taught. 
However, Bishu teaches that mTOR inhibition by rapamycin attenuates cardiac remodeling and dysfunction in experimental heart failure in mice produced by transverse aortic constriction (TAC). Specifically, rapamycin treatment three weeks after TAC surgery attenuated progressive ventricular dysfunction, remodeling, and pulmonary congestion in mice. Thus, the mTOR inhibitor rapamycin can be used to treat established heart failure (see entire document, in particular, Abstract and Discussion spanning pages 7-9). 
Gundewar teaches that the antihyperglycemic drug metformin significantly improves left ventricular function and survival via activation of AMPK and its downstream mediators, eNOS and PGC-1α, in a murine model of heart failure (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to further administer an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors disclosed by Liu in order to treat heart failure in a subject. One of ordinary skill in the art would have been motivated to do so since the mTOR inhibitor rapamycin has been shown to attenuate cardiac remodeling and dysfunction in established heart failure and metformin has been shown to improve left ventricular function in heart failure. Thus, one of ordinary skill in the art would expect that further administration of an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors or antibodies disclosed by Liu can effectively treat heart failure in a subject and thereby improve cardiac health or function. 

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1, 40-42, and 44 above, in view of Reis et al (Reis, Steven E., et al. Journal of the American College of Cardiology 36.2 (2000): 529-533, of record), hereinafter Reis. 
The teachings of Liu have been discussed above and differ from the instantly claimed invention in that further administration of estrogen replacement therapy to female subjects is not taught. 
However, Reis teaches that estrogen use among older women with congestive heart failure is associated with lower overall and cardiac mortality compared to women that is likely due to the anti-inflammatory and vasodilatory effects of estrogen (see entire document, in particular, Abstract and “Possible physiologic mechanisms for estrogen’s protective effects” section on Page 532). 
It would have been obvious to one of ordinary skill in the art to further administer estrogen replacement therapy in addition to the IGF-1R inhibitors disclosed by Liu in order to treat heart failure in a female subject. One of ordinary skill in the art would have been motivated to do so since estrogen use among postmenopausal women with congestive heart failure lowers overall and cardiac mortality. Therefore, one would expect that further administration of estrogen replacement therapy in addition to the IGF-1R inhibitors and/or antibodies disclosed by Liu can effectively treat heart failure in a female subject and thus improve cardiac health or function. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 40, 41, 42, and 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,078,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims either anticipate or are obvious variants over the instant claims. 
The issued patent recites a method of treating a Ewing's sarcoma tumor in a human subject, comprising administering to said subject a therapeutically effective amount of an anti-IGF-1R antibody at least until, said subject exhibits at least one of the following responses to said treatment:
a. stable disease according to RECIST criteria,
b. partial response according to RECIST criteria,
c. complete response according to RECIST criteria,
d. reduction in metabolic activity in said tumor as assayed by PET,
e. elimination of metabolic activity in said tumor as assayed by PET, and
f. improvement in a symptom associated with said tumor,
and wherein said antibody comprises a light chain variable region of SEQ ID NO: 32, and a heavy chain variable region of SEQ ID NO: 136 (issued claim 1).
	Thus, the issued claims meet the limitations of the instant claims. 
 

Claims 1, 40, 41, 42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,961,970 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims either anticipate or are obvious variants over the instant claims. 
The issued patent recites a method of treating cancers expressing insulin-like growth factor-1 receptor (IGF1R) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an antibody that specifically binds to insulin-like growth factor-1 receptor (IGF1R), wherein the antibody comprises the heavy chain of SEQ ID NO: 1 and a light chain of SEQ ID NO: 2 (issued claim 1). 
Thus, the issued claims meet the limitations of the instant claims. 

Claims 1, 40, 41, 42, and 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8460662B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims either anticipate or are obvious variants over the instant claims. 
The issued patent recites a method of alleviating or reducing pancreatic cancer in a human subject comprising administering to said subject an anti-human IGF1-R antibody, or an antigen binding fragment thereof, comprising a light chain variable region of SEQ ID NO: 32, and a heavy chain variable region of SEQ ID NO: 136 (issued claim 1). 
Thus, the issued limitations meet the limitations of the instant claims. 


Claims 1, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu et al. (US 20180127752A1, of record), hereinafter Liu.
The issued patent recites an isolated anti-IGF-1R antibody comprising a light chain variable region of SEQ ID NO: 32 and a heavy chain variable region of SEQ ID NO: 136 (issued claim 1). 
The issued patent claims do not recite that methods for the improvement, preservation, inhibition or deterioration of a cardiac health or function in a subject comprising administering the anti-IGF-1R antibody. 
However, Liu discloses a method for treating heart failure in a subject in need thereof comprising administering an insulin-like growth factor-binding protein 7 (IGFBP7) inhibitor  (e.g. an aptamer, nucleic acid, or antibody) in combination with an IGF-1R inhibitor, comprising an anti-IGF-1R antibody to directly inhibit IGF-1R expression and/or activity levels in the heart of said subject, wherein heart failure involves pressure overload induced heart failure, pressure overload induced cardiac fibrosis, stress-induced cellular senescence, and/or cardiac hypertrophy, or any combination thereof (see entire document, in particular, Abstract, Claims, Para. 0104, 0110, 0111, 0136-0138). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IGF-1R antibody of the issued patent in combination with the IGFBP7 inhibitor disclosed by Liu to a subject. One of ordinary skill in the art would have been motivated to do so in order to treat heart failure in a subject. Additionally, it would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by Liu with the anti-IGF-1R antibody recited in the issued patent since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of the issued patent can be used to treat heart failure in a subject and thus improve cardiac health and/or function. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Prior et al (Prior, David, and Jennifer Coller. Australian family physician 39.12 (2010): 904-909, of record), hereinafter Prior. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that screening a cardiac function and identifying a cardiac function deficit relative to a cardiac function index or identifying a cardiac function deterioration compared to a measurement of said cardiac function from prior screening of the subject prior to administering IGF-1R antibodies.
However, Prior teaches that echocardiography provides assessment of cardiac chamber size and structure, ventricular function, valvular function and key haemodynamic parameters in order to screen patients with suspected heart failure (see entire document, in particular, Abstract and Principles of Clinical Cardiac Ultrasound on page 905). Several cardiac indices can be assessed such as left ventricular ejection fraction (LVEF) and E/A wave ratio. LVEF is a widely used quantitative measure of systolic function and measures what fraction of the left ventricular diastolic blood volume is ejected during each cardiac cycle, with normal LVEF being 50–70% and a LVEF below 50% indicative of reduced systolic function (see Assessment section under “Left ventricular systolic function” spanning pages 905 to 906). On the other hand, the E/A wave ratio is used to assess diastolic function and measures inflow through the mitral valve during sinus rhythm which occurs in two phases: an early phase producing an E wave on Doppler examination and an atrial filling phase producing an A wave. The E/A wave ratio is normally >1.0; however, with impaired relaxation there is a decreased E/A wave ratio (<1.0). Severe diastolic dysfunction is marked by a restrictive filling pattern and an E/A wave ratio >2.0 due to reduced left ventricular compliance and elevated left atrial pressure (see Assessment section under “Left ventricular diastolic function” on Page 906). Thus, LVEF and the E/A wave ratio can be used to determine the presence of systolic or diastolic dysfunction in a subject with suspected heart failure by comparing the measured values with those for normal cardiac function. 
	It would have been obvious to one of ordinary skill in the art to screen for a cardiac function deficit relative using echocardiography in subjects with suspected heart failure prior to administering the IGF-1R antibodies disclosed by the issued patent. One of ordinary skill in the art would have been motivated to do so since echocardiography can be used to assess systolic and diastolic function in subjects with suspected heart failure by measuring LVEF and the E/A wave ratio, respectively, and comparing the measured values to the normal standard. Therefore, one of ordinary skill in the art would expect that echocardiography can be used to effectively screen a cardiac function deficit (e.g. systolic or diastolic dysfunction) in a subject with suspected heart failure prior to administering the IGF-1R antibodies disclosed by issue patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, Bristow et al, (Bristow, Michael R., et al. Journal of cardiac failure 7.2 (2001): 8-12, of record), hereinafter Bristow, and Lipinski et al (Lipinski, Michael J., et al. The American journal of cardiology 104.12 (2009): 1708-1716, of record), hereinafter Lipinski.
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of a statin, beta blocker, or inotropic agent is not taught. 
However, Bristow teaches that β-adrenergic blocking agents are standard treatment for patients with mild-to-moderate heart failure and help to improve systolic function and reverse cardiac remodeling. When patients receiving β-blockers decompensate they often need treatment with a positive inotropic agent such as a phosphodiesterase (PDE) inhibitor (e.g. milrinone or enoximone) to enhance contractile function of the heart. PDE inhibitors, in particular, retain full hemodynamic effects during complete β -blockade because the site of action of PDE inhibitors is beyond the β -adrenergic receptor and because β -blockade reverses some of the desensitization phenomena that account for the attenuation of PDE inhibitor response in heart failure related to upregulation in Li (see entire document, in particular, Abstract, “Biologic, Time-Dependent Positive Inotropic Agents”, “Combination of a Type IIIA PDEI With a β -Blocking Agent”, and “Treatment of Patients With Decompensated Heart Failure Receiving β -Blocking Agents” sections).
Lipinski also teaches that the lipophilic statin atorvastatin decreases mortality and  hospitalization for worsening heart failure as well as increases left ventricular ejection fraction and thus improves systolic function in patients with heart failure (see entire document, in particular, Abstract and first paragraph of Discussion). 
It would have been obvious to one of ordinary skill in the art to further administer a statin, beta blocker, or inotropic agent in addition to the IGF-1R antibody disclosed by the issued patent to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since beta blockers are standard of care treatment for patients with mild-to-moderate heart failure that can improve systolic function and reverse cardiac remodeling. Positive inotropic agents such as PDE inhibitors can further be used to enhance contractile function of the heart when patients receiving beta blockers decompensate. Additionally, statins such as atorvastatin can improve systolic function and decrease mortality and hospitalization in patients with heart failure. Therefore, one of ordinary skill in the art would expect that further administration of a statin, beta blocker, or inotropic inhibitor in addition to an IGF-1R inhibitor or antibody disclosed by the issued patent can effectively treat heart failure in a subject as disclosed by Liu.  

Claims 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Li et al (Li, Shumin, and Anisha A Gupte. Methodist DeBakey cardiovascular journal vol. 13,1 (2017): 4-8. doi:10.14797/mdcj-13-1-4, of record), hereinafter Li. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female at least 30 years of age. 
However, Li teaches that heart failure with preserved ejection fraction that results from left ventricular diastolic dysfunction is common in postmenopausal women, suggesting that the absence of estrogen (E2) plays a role in its pathophysiology (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal female that is at least 30 years of age. One of ordinary skill in the art would have been motivated to do so since postmenopausal women are highly susceptible to heart failure compared to men of the same age, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to treat heart failure in subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by issued patent would effectively treat heart failure in postmenopausal females. 

Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu and Li, as applied to claims 1, 33, 34, 36, 40-42, and 44 above, and further in view of Arcopinto et al (Arcopinto, Michele, et al. PLoS One 12.1 (2017): e0170058, of record), hereinafter Arcopinto. 
The teachings of the issued patent in view of Liu and Li have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female that is or has experienced an age-related decline in growth hormone or somatopause. 
However, Arcopinto teaches that growth hormone deficiency is associated with increased cardiovascular mortality in the general population, and leads to impairment of cardiac performance. Specifically, growth hormone deficiency is common in chronic heart failure (CHF) affecting about one-third of mild-to-moderate CHF patients and identifies a subgroup of CHF with a worse clinical status characterized by impaired functional capacity, LV remodeling and neurohormonal activation (see entire document, in particular, Abstract, Introduction, and first and last paragraphs of Discussion). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. One of ordinary skill in the art would have been motivated to do so since growth hormone deficiency is associated with impaired functional capacity and left ventricular remodeling present in chronic heart failure, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to  treat heart failure in a subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by the issued patent can be used to effectively treat heart failure in a menopausal or postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, Li, and Acropinto, as applied to claims 1, 33, 34, 36, 37, 38, 40-42, and 44 above, and further in view of Shalet et al (Shalet, Stephen Michael, et al. "The diagnosis of growth hormone deficiency in children and adults." Endocrine reviews 19.2 (1998): 203-223), hereinafter Shalet. 
The teachings of issued patent in view of Liu, Li, and Arcopinto have been discussed above and differ from the instantly claimed invention in that it is not taught that somatopause is diagnosed through hormone pulsatility measurement prior to administering the IGF-1R inhibitors or antibodies. 
However, Shalet discloses a variety of methods to diagnose growth hormone deficiency, which occurs in somatopause. Since growth hormone secretion is pulsatile and serum concentrations are low during many hours of the day, provocative tests of growth hormone release via pharmacologic stimuli such as arginine, rather than a single basal growth hormone estimation, are used to determine growth hormone status. The commonly used immunoassays for determination of growth hormone levels are the radioimmunoassays and immunometric assays. The availability of GH releasing hormone (GHRH) also provides a means of assessing the secretory capacity of the pituitary somatotrope directly. Although in normal subjects, the GHRH test provokes a greater release of GH than several conventional provocative stimuli, there is great variability in the GH response to GHRH due to variation in endogenous somatostatin tone. Thus, the use of GHRH in combination with substances that act via inhibition of endogenous somatostatin, such as arginine, enables GHRH to provoke a much greater GH response, and the GH response to the combined test (GHRH and arginine) shows much reduced inter- and intraindividual variability (see entire document, in particular, Part C: GH Provocative Tests and Part G: Newer strategies for assessment of GH status).
It would have been obvious to one of ordinary skill in the art to diagnose somatopause in a subject prior to administering the IGF-1R antibody recited by the issued patent through hormone pulsatility measurements such as provocative tests of growth hormone release using GHRH and arginine as the pharmacologic stimuli as disclosed by Shalet. One of ordinary skill in the art would have been motivated to do so since the combined GHRH and arginine provokes a greater growth hormone response in subjects with reduced inter-and intraindividual variability and can thus more accurately diagnose growth hormone deficiency as occurs in somatopause in a subject. Therefore, one of ordinary skill in the art would expect that the a provocative test of growth hormone release using GHRH and arginine combined can be used to diagnose growth hormone deficiency (or somatopause) in a postmenopausal female prior to administering the IGF-1R antibody recited by the issued patent. 
Claims 43, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2  in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Calzone et al, (US20150274829A1, of record), hereinafter Calzone. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that an anti-IGF-1R antibody having light chain CDRs of SEQ ID NOs: 322-324 and heavy chain CDRs of SEQ ID NO: 325-327 is not taught nor is it taught that the anti-IGF-1R antibody binds to an epitope within the L2 domain of the alpha subunit of human IGF-1R. 
However, Calzone discloses an anti-IGF-1R antibody having a variable light chain of SEQ ID NO: 104, which fully comprises the CDRs of SEQ ID NO: 322-324 recited in the instant claims, and a variable heavy chain of SEQ ID NO: 208, which fully comprises the CDRs of SEQ ID NOs: 325-327 (see entire document, in particular, Figures 2B and 3B). Per the instant claims, the minimal structure required for an anti-IGF-1R antibody to improve cardiac health or function in a subject is the light or heavy chain CDRs recited in claim 49 and 50. Thus, the anti-IGF-1R antibody disclosed by Calzone can be used to improve cardiac health or function in a subject. The anti-IGF-1R antibodies disclosed by Calzone also bind to the L2 domain of IGF-1R (Para. 0109). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-IGF-1R antibody of the issued patent with that disclosed by Calzone in order to treat heart failure in a subject. It would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by the issued patent in view of Liu with the anti-IGF-1R antibody disclosed in Calzone since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of Calzone can be used to treat heart failure in a subject and thus improve cardiac health and/or function.

Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Bishu et al (Bishu, Kalkidan, et al, PLoS One 8.12 (2013): e81325, of record), hereinafter Bishu, and Gundewar et al (Gundewar, Susheel, et al. Circulation research 104.3 (2009): 403-411, of record), hereinafter Gundewar.
The teachings of Liu have been discussed above and differ from the instantly claimed invention in further administration of an mTOR inhibitor or metformin is not taught. 
However, Bishu teaches that mTOR inhibition by rapamycin attenuates cardiac remodeling and dysfunction in experimental heart failure in mice produced by transverse aortic constriction (TAC). Specifically, rapamycin treatment three weeks after TAC surgery attenuated progressive ventricular dysfunction, remodeling, and pulmonary congestion in mice. Thus, the mTOR inhibitor rapamycin can be used to treat established heart failure (see entire document, in particular, Abstract and Discussion spanning pages 7-9). 
Gundewar teaches that the antihyperglycemic drug metformin significantly improves left ventricular function and survival via activation of AMPK and its downstream mediators, eNOS and PGC-1α, in a murine model of heart failure (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to further administer an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since the mTOR inhibitor rapamycin has been shown to attenuate cardiac remodeling and dysfunction in established heart failure and metformin has been shown to improve left ventricular function in heart failure. Thus, one of ordinary skill in the art would expect that further administration of an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors or antibodies disclosed by issued patent can effectively treat heart failure in a subject and thereby improve cardiac health or function. 

Claim 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10035861B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Reis et al (Reis, Steven E., et al. Journal of the American College of Cardiology 36.2 (2000): 529-533, of record), hereinafter Reis. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of estrogen replacement therapy to female subjects is not taught. 
However, Reis teaches that estrogen use among older women with congestive heart failure is associated with lower overall and cardiac mortality compared to women that is likely due to the anti-inflammatory and vasodilatory effects of estrogen (see entire document, in particular, Abstract and “Possible physiologic mechanisms for estrogen’s protective effects” section on Page 532). 
It would have been obvious to one of ordinary skill in the art to further administer estrogen replacement therapy in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a female subject. One of ordinary skill in the art would have been motivated to do so since estrogen use among postmenopausal women with congestive heart failure lowers overall and cardiac mortality. Therefore, one would expect that further administration of estrogen replacement therapy in addition to the IGF-1R antibody disclosed by the issued patent can effectively treat heart failure in a female subject and thus improve cardiac health or function. 

Claims 1, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu et al. (US 20180127752A1, of record), hereinafter Liu.
The issued patent recites an isolated anti-IGF-1R antibody, or an isolated antigen-binding fragment thereof, wherein said antibody or fragment comprises a light chain variable region of SEQ ID NO: 32 and a heavy chain variable region of SEQ ID NO: 136 (issued claim 1). 
The issued patent claims do not recite that methods for the improvement, preservation, inhibition or deterioration of a cardiac health or function in a subject comprising administering the anti-IGF-1R antibody. 
However, Liu discloses a method for treating heart failure in a subject in need thereof comprising administering an insulin-like growth factor-binding protein 7 (IGFBP7) inhibitor  (e.g. an aptamer, nucleic acid, or antibody) in combination with an IGF-1R inhibitor, comprising an anti-IGF-1R antibody to directly inhibit IGF-1R expression and/or activity levels in the heart of said subject, wherein heart failure involves pressure overload induced heart failure, pressure overload induced cardiac fibrosis, stress-induced cellular senescence, and/or cardiac hypertrophy, or any combination thereof (see entire document, in particular, Abstract, Claims, Para. 0104, 0110, 0111, 0136-0138). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IGF-1R antibody of the issued patent in combination with the IGFBP7 inhibitor disclosed by Liu to a subject. One of ordinary skill in the art would have been motivated to do so in order to treat heart failure in a subject. Additionally, it would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by Liu with the anti-IGF-1R antibody recited in the issued patent since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of the issued patent can be used to treat heart failure in a subject and thus improve cardiac health and/or function. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Prior et al (Prior, David, and Jennifer Coller. Australian family physician 39.12 (2010): 904-909, of record), hereinafter Prior. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that screening a cardiac function and identifying a cardiac function deficit relative to a cardiac function index or identifying a cardiac function deterioration compared to a measurement of said cardiac function from prior screening of the subject prior to administering IGF-1R antibodies.
However, Prior teaches that echocardiography provides assessment of cardiac chamber size and structure, ventricular function, valvular function and key haemodynamic parameters in order to screen patients with suspected heart failure (see entire document, in particular, Abstract and Principles of Clinical Cardiac Ultrasound on page 905). Several cardiac indices can be assessed such as left ventricular ejection fraction (LVEF) and E/A wave ratio. LVEF is a widely used quantitative measure of systolic function and measures what fraction of the left ventricular diastolic blood volume is ejected during each cardiac cycle, with normal LVEF being 50–70% and a LVEF below 50% indicative of reduced systolic function (see Assessment section under “Left ventricular systolic function” spanning pages 905 to 906). On the other hand, the E/A wave ratio is used to assess diastolic function and measures inflow through the mitral valve during sinus rhythm which occurs in two phases: an early phase producing an E wave on Doppler examination and an atrial filling phase producing an A wave. The E/A wave ratio is normally >1.0; however, with impaired relaxation there is a decreased E/A wave ratio (<1.0). Severe diastolic dysfunction is marked by a restrictive filling pattern and an E/A wave ratio >2.0 due to reduced left ventricular compliance and elevated left atrial pressure (see Assessment section under “Left ventricular diastolic function” on Page 906). Thus, LVEF and the E/A wave ratio can be used to determine the presence of systolic or diastolic dysfunction in a subject with suspected heart failure by comparing the measured values with those for normal cardiac function. 
	It would have been obvious to one of ordinary skill in the art to screen for a cardiac function deficit relative using echocardiography in subjects with suspected heart failure prior to administering the IGF-1R antibodies disclosed by the issued patent. One of ordinary skill in the art would have been motivated to do so since echocardiography can be used to assess systolic and diastolic function in subjects with suspected heart failure by measuring LVEF and the E/A wave ratio, respectively, and comparing the measured values to the normal standard. Therefore, one of ordinary skill in the art would expect that echocardiography can be used to effectively screen a cardiac function deficit (e.g. systolic or diastolic dysfunction) in a subject with suspected heart failure prior to administering the IGF-1R antibodies disclosed by issue patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, Bristow et al, (Bristow, Michael R., et al. Journal of cardiac failure 7.2 (2001): 8-12, of record), hereinafter Bristow, and Lipinski et al (Lipinski, Michael J., et al. The American journal of cardiology 104.12 (2009): 1708-1716, of record), hereinafter Lipinski.
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of a statin, beta blocker, or inotropic agent is not taught. 
However, Bristow teaches that β-adrenergic blocking agents are standard treatment for patients with mild-to-moderate heart failure and help to improve systolic function and reverse cardiac remodeling. When patients receiving β-blockers decompensate they often need treatment with a positive inotropic agent such as a phosphodiesterase (PDE) inhibitor (e.g. milrinone or enoximone) to enhance contractile function of the heart. PDE inhibitors, in particular, retain full hemodynamic effects during complete β -blockade because the site of action of PDE inhibitors is beyond the β -adrenergic receptor and because β -blockade reverses some of the desensitization phenomena that account for the attenuation of PDE inhibitor response in heart failure related to upregulation in Li (see entire document, in particular, Abstract, “Biologic, Time-Dependent Positive Inotropic Agents”, “Combination of a Type IIIA PDEI With a β -Blocking Agent”, and “Treatment of Patients With Decompensated Heart Failure Receiving β -Blocking Agents” sections).
Lipinski also teaches that the lipophilic statin atorvastatin decreases mortality and  hospitalization for worsening heart failure as well as increases left ventricular ejection fraction and thus improves systolic function in patients with heart failure (see entire document, in particular, Abstract and first paragraph of Discussion). 
It would have been obvious to one of ordinary skill in the art to further administer a statin, beta blocker, or inotropic agent in addition to the IGF-1R antibody disclosed by the issued patent to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since beta blockers are standard of care treatment for patients with mild-to-moderate heart failure that can improve systolic function and reverse cardiac remodeling. Positive inotropic agents such as PDE inhibitors can further be used to enhance contractile function of the heart when patients receiving beta blockers decompensate. Additionally, statins such as atorvastatin can improve systolic function and decrease mortality and hospitalization in patients with heart failure. Therefore, one of ordinary skill in the art would expect that further administration of a statin, beta blocker, or inotropic inhibitor in addition to an IGF-1R inhibitor or antibody disclosed by the issued patent can effectively treat heart failure in a subject as disclosed by Liu.  

Claims 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Li et al (Li, Shumin, and Anisha A Gupte. Methodist DeBakey cardiovascular journal vol. 13,1 (2017): 4-8. doi:10.14797/mdcj-13-1-4, of record), hereinafter Li. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal woman at least 30 years of age. 
However, Li teaches that heart failure with preserved ejection fraction that results from left ventricular diastolic dysfunction is common in postmenopausal women, suggesting that the absence of estrogen (E2) plays a role in its pathophysiology (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal woman that is at least 30 years of age. One of ordinary skill in the art would have been motivated to do so since postmenopausal women are highly susceptible to heart failure compared to men of the same age, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to treat heart failure in subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by issued patent would effectively treat heart failure in postmenopausal women. 

Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu and Li, as applied to claims 1, 33, 34, 36, 40-42, and 44 above, and further in view of Arcopinto et al (Arcopinto, Michele, et al. PLoS One 12.1 (2017): e0170058, of record), hereinafter Arcopinto. 
The teachings of the issued patent in view of Liu and Li have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female that is or has experienced an age-related decline in growth hormone or somatopause. 
However, Arcopinto teaches that growth hormone deficiency is associated with increased cardiovascular mortality in the general population, and leads to impairment of cardiac performance. Specifically, growth hormone deficiency is common in chronic heart failure (CHF) affecting about one-third of mild-to-moderate CHF patients and identifies a subgroup of CHF with a worse clinical status characterized by impaired functional capacity, LV remodeling and neurohormonal activation (see entire document, in particular, Abstract, Introduction, and first and last paragraphs of Discussion). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. One of ordinary skill in the art would have been motivated to do so since growth hormone deficiency is associated with impaired functional capacity and left ventricular remodeling present in chronic heart failure, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to  treat heart failure in a subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by the issued patent can be used to effectively treat heart failure in a menopausal or postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, Li, and Acropinto, as applied to claims 1, 33, 34, 36, 37, 38, 40-42, and 44 above, and further in view of Shalet et al (Shalet, Stephen Michael, et al. "The diagnosis of growth hormone deficiency in children and adults." Endocrine reviews 19.2 (1998): 203-223), hereinafter Shalet. 
The teachings of issued patent in view of Liu, Li, and Arcopinto have been discussed above and differ from the instantly claimed invention in that it is not taught that somatopause is diagnosed through hormone pulsatility measurement prior to administering the IGF-1R inhibitors or antibodies. 
However, Shalet discloses a variety of methods to diagnose growth hormone deficiency, which occurs in somatopause. Since growth hormone secretion is pulsatile and serum concentrations are low during many hours of the day, provocative tests of growth hormone release via pharmacologic stimuli such as arginine, rather than a single basal growth hormone estimation, are used to determine growth hormone status. The commonly used immunoassays for determination of growth hormone levels are the radioimmunoassays and immunometric assays. The availability of GH releasing hormone (GHRH) also provides a means of assessing the secretory capacity of the pituitary somatotrope directly. Although in normal subjects, the GHRH test provokes a greater release of GH than several conventional provocative stimuli, there is great variability in the GH response to GHRH due to variation in endogenous somatostatin tone. Thus, the use of GHRH in combination with substances that act via inhibition of endogenous somatostatin, such as arginine, enables GHRH to provoke a much greater GH response, and the GH response to the combined test (GHRH and arginine) shows much reduced inter- and intraindividual variability (see entire document, in particular, Part C: GH Provocative Tests and Part G: Newer strategies for assessment of GH status).
It would have been obvious to one of ordinary skill in the art to diagnose somatopause in a subject prior to administering the IGF-1R antibody recited by the issued patent through hormone pulsatility measurements such as provocative tests of growth hormone release using GHRH and arginine as the pharmacologic stimuli as disclosed by Shalet. One of ordinary skill in the art would have been motivated to do so since the combined GHRH and arginine provokes a greater growth hormone response in subjects with reduced inter-and intraindividual variability and can thus more accurately diagnose growth hormone deficiency as occurs in somatopause in a subject. Therefore, one of ordinary skill in the art would expect that the a provocative test of growth hormone release using GHRH and arginine combined can be used to diagnose growth hormone deficiency (or somatopause) in a postmenopausal female prior to administering the IGF-1R antibody recited by the issued patent. 

Claims 43, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Calzone et al, (US20150274829A1, of record), hereinafter Calzone. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that an anti-IGF-1R antibody having light chain CDRs of SEQ ID NOs: 322-324 and heavy chain CDRs of SEQ ID NO: 325-327 is not taught nor is it taught that the anti-IGF-1R antibody binds to an epitope within the L2 domain of the alpha subunit of human IGF-1R. 
However, Calzone discloses an anti-IGF-1R antibody having a variable light chain of SEQ ID NO: 104, which fully comprises the CDRs of SEQ ID NO: 322-324 recited in the instant claims, and a variable heavy chain of SEQ ID NO: 208, which fully comprises the CDRs of SEQ ID NOs: 325-327 (see entire document, in particular, Figures 2B and 3B). Per the instant claims, the minimal structure required for an anti-IGF-1R antibody to improve cardiac health or function in a subject is the light or heavy chain CDRs recited in claim 49 and 50. Thus, the anti-IGF-1R antibody disclosed by Calzone can be used to improve cardiac health or function in a subject. The anti-IGF-1R antibodies disclosed by Calzone also bind to the L2 domain of IGF-1R (Para. 0109). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-IGF-1R antibody of the issued patent with that disclosed by Calzone in order to treat heart failure in a subject. It would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by the issued patent in view of Liu with the anti-IGF-1R antibody disclosed in Calzone since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of Calzone can be used to treat heart failure in a subject and thus improve cardiac health and/or function.

Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Bishu et al (Bishu, Kalkidan, et al, PLoS One 8.12 (2013): e81325, of record), hereinafter Bishu, and Gundewar et al (Gundewar, Susheel, et al. Circulation research 104.3 (2009): 403-411, of record), hereinafter Gundewar.
The teachings of Liu have been discussed above and differ from the instantly claimed invention in further administration of an mTOR inhibitor or metformin is not taught. 
However, Bishu teaches that mTOR inhibition by rapamycin attenuates cardiac remodeling and dysfunction in experimental heart failure in mice produced by transverse aortic constriction (TAC). Specifically, rapamycin treatment three weeks after TAC surgery attenuated progressive ventricular dysfunction, remodeling, and pulmonary congestion in mice. Thus, the mTOR inhibitor rapamycin can be used to treat established heart failure (see entire document, in particular, Abstract and Discussion spanning pages 7-9). 
Gundewar teaches that the antihyperglycemic drug metformin significantly improves left ventricular function and survival via activation of AMPK and its downstream mediators, eNOS and PGC-1α, in a murine model of heart failure (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to further administer an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since the mTOR inhibitor rapamycin has been shown to attenuate cardiac remodeling and dysfunction in established heart failure and metformin has been shown to improve left ventricular function in heart failure. Thus, one of ordinary skill in the art would expect that further administration of an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors or antibodies disclosed by issued patent can effectively treat heart failure in a subject and thereby improve cardiac health or function. 

Claim 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7871611B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Reis et al (Reis, Steven E., et al. Journal of the American College of Cardiology 36.2 (2000): 529-533, of record), hereinafter Reis. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of estrogen replacement therapy to female subjects is not taught. 
However, Reis teaches that estrogen use among older women with congestive heart failure is associated with lower overall and cardiac mortality compared to women that is likely due to the anti-inflammatory and vasodilatory effects of estrogen (see entire document, in particular, Abstract and “Possible physiologic mechanisms for estrogen’s protective effects” section on Page 532). 
It would have been obvious to one of ordinary skill in the art to further administer estrogen replacement therapy in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a female subject. One of ordinary skill in the art would have been motivated to do so since estrogen use among postmenopausal women with congestive heart failure lowers overall and cardiac mortality. Therefore, one would expect that further administration of estrogen replacement therapy in addition to the IGF-1R antibody disclosed by the issued patent can effectively treat heart failure in a female subject and thus improve cardiac health or function. 

Claims 1, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu et al. (US 20180127752A1, of record), hereinafter Liu.
The issued patent recites an isolated polynucleotide comprising a nucleotide sequence, or its complement, wherein said nucleotide sequence encodes an anti-IGF-1R antibody or an antigen binding fragment thereof, comprising a light chain of SEQ ID NO: 32 and a heavy chain of SEQ ID NO: 136 (issued claim 1). The nucleic acid renders obvious the anti-IGF-1R antibody that it encodes. 
The issued patent claims do not recite methods for the improvement, preservation, inhibition or deterioration of a cardiac health or function in a subject comprising administering the anti-IGF-1R antibody. 
However, Liu discloses a method for treating heart failure in a subject in need thereof comprising administering an insulin-like growth factor-binding protein 7 (IGFBP7) inhibitor  (e.g. an aptamer, nucleic acid, or antibody) in combination with an IGF-1R inhibitor, comprising an anti-IGF-1R antibody to directly inhibit IGF-1R expression and/or activity levels in the heart of said subject, wherein heart failure involves pressure overload induced heart failure, pressure overload induced cardiac fibrosis, stress-induced cellular senescence, and/or cardiac hypertrophy, or any combination thereof (see entire document, in particular, Abstract, Claims, Para. 0104, 0110, 0111, 0136-0138). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IGF-1R antibody of the issued patent in combination with the IGFBP7 inhibitor disclosed by Liu to a subject. One of ordinary skill in the art would have been motivated to do so in order to treat heart failure in a subject. Additionally, it would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by Liu with the anti-IGF-1R antibody recited in the issued patent since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of the issued patent can be used to treat heart failure in a subject and thus improve cardiac health and/or function. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Prior et al (Prior, David, and Jennifer Coller. Australian family physician 39.12 (2010): 904-909, of record), hereinafter Prior. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that screening a cardiac function and identifying a cardiac function deficit relative to a cardiac function index or identifying a cardiac function deterioration compared to a measurement of said cardiac function from prior screening of the subject prior to administering IGF-1R antibodies.
However, Prior teaches that echocardiography provides assessment of cardiac chamber size and structure, ventricular function, valvular function and key haemodynamic parameters in order to screen patients with suspected heart failure (see entire document, in particular, Abstract and Principles of Clinical Cardiac Ultrasound on page 905). Several cardiac indices can be assessed such as left ventricular ejection fraction (LVEF) and E/A wave ratio. LVEF is a widely used quantitative measure of systolic function and measures what fraction of the left ventricular diastolic blood volume is ejected during each cardiac cycle, with normal LVEF being 50–70% and a LVEF below 50% indicative of reduced systolic function (see Assessment section under “Left ventricular systolic function” spanning pages 905 to 906). On the other hand, the E/A wave ratio is used to assess diastolic function and measures inflow through the mitral valve during sinus rhythm which occurs in two phases: an early phase producing an E wave on Doppler examination and an atrial filling phase producing an A wave. The E/A wave ratio is normally >1.0; however, with impaired relaxation there is a decreased E/A wave ratio (<1.0). Severe diastolic dysfunction is marked by a restrictive filling pattern and an E/A wave ratio >2.0 due to reduced left ventricular compliance and elevated left atrial pressure (see Assessment section under “Left ventricular diastolic function” on Page 906). Thus, LVEF and the E/A wave ratio can be used to determine the presence of systolic or diastolic dysfunction in a subject with suspected heart failure by comparing the measured values with those for normal cardiac function. 
	It would have been obvious to one of ordinary skill in the art to screen for a cardiac function deficit relative using echocardiography in subjects with suspected heart failure prior to administering the IGF-1R antibodies disclosed by the issued patent. One of ordinary skill in the art would have been motivated to do so since echocardiography can be used to assess systolic and diastolic function in subjects with suspected heart failure by measuring LVEF and the E/A wave ratio, respectively, and comparing the measured values to the normal standard. Therefore, one of ordinary skill in the art would expect that echocardiography can be used to effectively screen a cardiac function deficit (e.g. systolic or diastolic dysfunction) in a subject with suspected heart failure prior to administering the IGF-1R antibodies disclosed by issue patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, Bristow et al, (Bristow, Michael R., et al. Journal of cardiac failure 7.2 (2001): 8-12, of record), hereinafter Bristow, and Lipinski et al (Lipinski, Michael J., et al. The American journal of cardiology 104.12 (2009): 1708-1716, of record), hereinafter Lipinski.
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of a statin, beta blocker, or inotropic agent is not taught. 
However, Bristow teaches that β-adrenergic blocking agents are standard treatment for patients with mild-to-moderate heart failure and help to improve systolic function and reverse cardiac remodeling. When patients receiving β-blockers decompensate they often need treatment with a positive inotropic agent such as a phosphodiesterase (PDE) inhibitor (e.g. milrinone or enoximone) to enhance contractile function of the heart. PDE inhibitors, in particular, retain full hemodynamic effects during complete β -blockade because the site of action of PDE inhibitors is beyond the β -adrenergic receptor and because β -blockade reverses some of the desensitization phenomena that account for the attenuation of PDE inhibitor response in heart failure related to upregulation in Li (see entire document, in particular, Abstract, “Biologic, Time-Dependent Positive Inotropic Agents”, “Combination of a Type IIIA PDEI With a β -Blocking Agent”, and “Treatment of Patients With Decompensated Heart Failure Receiving β -Blocking Agents” sections).
Lipinski also teaches that the lipophilic statin atorvastatin decreases mortality and  hospitalization for worsening heart failure as well as increases left ventricular ejection fraction and thus improves systolic function in patients with heart failure (see entire document, in particular, Abstract and first paragraph of Discussion). 
It would have been obvious to one of ordinary skill in the art to further administer a statin, beta blocker, or inotropic agent in addition to the IGF-1R antibody disclosed by the issued patent to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since beta blockers are standard of care treatment for patients with mild-to-moderate heart failure that can improve systolic function and reverse cardiac remodeling. Positive inotropic agents such as PDE inhibitors can further be used to enhance contractile function of the heart when patients receiving beta blockers decompensate. Additionally, statins such as atorvastatin can improve systolic function and decrease mortality and hospitalization in patients with heart failure. Therefore, one of ordinary skill in the art would expect that further administration of a statin, beta blocker, or inotropic inhibitor in addition to an IGF-1R inhibitor or antibody disclosed by the issued patent can effectively treat heart failure in a subject as disclosed by Liu.  

Claims 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Li et al (Li, Shumin, and Anisha A Gupte. Methodist DeBakey cardiovascular journal vol. 13,1 (2017): 4-8. doi:10.14797/mdcj-13-1-4, of record), hereinafter Li. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal woman at least 30 years of age. 
However, Li teaches that heart failure with preserved ejection fraction that results from left ventricular diastolic dysfunction is common in postmenopausal women, suggesting that the absence of estrogen (E2) plays a role in its pathophysiology (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal woman that is at least 30 years of age. One of ordinary skill in the art would have been motivated to do so since postmenopausal women are highly susceptible to heart failure compared to men of the same age, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to treat heart failure in subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by issued patent would effectively treat heart failure in postmenopausal women. 

Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu and Li, as applied to claims 1, 33, 34, 36, 40-42, and 44 above, and further in view of Arcopinto et al (Arcopinto, Michele, et al. PLoS One 12.1 (2017): e0170058, of record), hereinafter Arcopinto. 
The teachings of the issued patent in view of Liu and Li have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female that is or has experienced an age-related decline in growth hormone or somatopause. 
However, Arcopinto teaches that growth hormone deficiency is associated with increased cardiovascular mortality in the general population, and leads to impairment of cardiac performance. Specifically,  growth hormone deficiency is common in chronic heart failure (CHF) affecting about one-third of mild-to-moderate CHF patients and identifies a subgroup of CHF with a worse clinical status characterized by impaired functional capacity, LV remodeling and neurohormonal activation (see entire document, in particular, Abstract, Introduction, and first and last paragraphs of Discussion). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. One of ordinary skill in the art would have been motivated to do so since growth hormone deficiency is associated with impaired functional capacity and left ventricular remodeling present in chronic heart failure, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to  treat heart failure in a subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by the issued patent can be used to effectively treat heart failure in a menopausal or postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, Li, and Acropinto, as applied to claims 1, 33, 34, 36, 37, 38, 40-42, and 44 above, and further in view of Shalet et al (Shalet, Stephen Michael, et al. "The diagnosis of growth hormone deficiency in children and adults." Endocrine reviews 19.2 (1998): 203-223), hereinafter Shalet. 
The teachings of issued patent in view of Liu, Li, and Arcopinto have been discussed above and differ from the instantly claimed invention in that it is not taught that somatopause is diagnosed through hormone pulsatility measurement prior to administering the IGF-1R inhibitors or antibodies. 
However, Shalet discloses a variety of methods to diagnose growth hormone deficiency, which occurs in somatopause. Since growth hormone secretion is pulsatile and serum concentrations are low during many hours of the day, provocative tests of growth hormone release via pharmacologic stimuli such as arginine, rather than a single basal growth hormone estimation, are used to determine growth hormone status. The commonly used immunoassays for determination of growth hormone levels are the radioimmunoassays and immunometric assays. The availability of GH releasing hormone (GHRH) also provides a means of assessing the secretory capacity of the pituitary somatotrope directly. Although in normal subjects, the GHRH test provokes a greater release of GH than several conventional provocative stimuli, there is great variability in the GH response to GHRH due to variation in endogenous somatostatin tone. Thus, the use of GHRH in combination with substances that act via inhibition of endogenous somatostatin, such as arginine, enables GHRH to provoke a much greater GH response, and the GH response to the combined test (GHRH and arginine) shows much reduced inter- and intraindividual variability (see entire document, in particular, Part C: GH Provocative Tests and Part G: Newer strategies for assessment of GH status).
It would have been obvious to one of ordinary skill in the art to diagnose somatopause in a subject prior to administering the IGF-1R antibody recited by the issued patent through hormone pulsatility measurements such as provocative tests of growth hormone release using GHRH and arginine as the pharmacologic stimuli as disclosed by Shalet. One of ordinary skill in the art would have been motivated to do so since the combined GHRH and arginine provokes a greater growth hormone response in subjects with reduced inter-and intraindividual variability and can thus more accurately diagnose growth hormone deficiency as occurs in somatopause in a subject. Therefore, one of ordinary skill in the art would expect that the a provocative test of growth hormone release using GHRH and arginine combined can be used to diagnose growth hormone deficiency (or somatopause) in a postmenopausal female prior to administering the IGF-1R antibody recited by the issued patent. 

Claims 43, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Calzone et al, (US20150274829A1, of record), hereinafter Calzone. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that an anti-IGF-1R antibody having light chain CDRs of SEQ ID NOs: 322-324 and heavy chain CDRs of SEQ ID NO: 325-327 is not taught nor is it taught that the anti-IGF-1R antibody binds to an epitope within the L2 domain of the alpha subunit of human IGF-1R. 
However, Calzone discloses an anti-IGF-1R antibody having a variable light chain of SEQ ID NO: 104, which fully comprises the CDRs of SEQ ID NO: 322-324 recited in the instant claims, and a variable heavy chain of SEQ ID NO: 208, which fully comprises the CDRs of SEQ ID NOs: 325-327 (see entire document, in particular, Figures 2B and 3B). Per the instant claims, the minimal structure required for an anti-IGF-1R antibody to improve cardiac health or function in a subject is the light or heavy chain CDRs recited in claim 49 and 50. Thus, the anti-IGF-1R antibody disclosed by Calzone can be used to improve cardiac health or function in a subject. The anti-IGF-1R antibodies disclosed by Calzone also bind to the L2 domain of IGF-1R (Para. 0109). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-IGF-1R antibody of the issued patent with that disclosed by Calzone in order to treat heart failure in a subject. It would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by the issued patent in view of Liu with the anti-IGF-1R antibody disclosed in Calzone since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of Calzone can be used to treat heart failure in a subject and thus improve cardiac health and/or function.

Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Bishu et al (Bishu, Kalkidan, et al, PLoS One 8.12 (2013): e81325, of record.), hereinafter Bishu, and Gundewar et al (Gundewar, Susheel, et al. Circulation research 104.3 (2009): 403-411, of record), hereinafter Gundewar.
The teachings of Liu have been discussed above and differ from the instantly claimed invention in further administration of an mTOR inhibitor or metformin is not taught. 
However, Bishu teaches that mTOR inhibition by rapamycin attenuates cardiac remodeling and dysfunction in experimental heart failure in mice produced by transverse aortic constriction (TAC). Specifically, rapamycin treatment three weeks after TAC surgery attenuated progressive ventricular dysfunction, remodeling, and pulmonary congestion in mice. Thus, the mTOR inhibitor rapamycin can be used to treat established heart failure (see entire document, in particular, Abstract and Discussion spanning pages 7-9). 
Gundewar teaches that the antihyperglycemic drug metformin significantly improves left ventricular function and survival via activation of AMPK and its downstream mediators, eNOS and PGC-1α, in a murine model of heart failure (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to further administer an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since the mTOR inhibitor rapamycin has been shown to attenuate cardiac remodeling and dysfunction in established heart failure and metformin has been shown to improve left ventricular function in heart failure. Thus, one of ordinary skill in the art would expect that further administration of an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors or antibodies disclosed by issued patent can effectively treat heart failure in a subject and thereby improve cardiac health or function. 

Claim 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8168409B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Reis et al (Reis, Steven E., et al. Journal of the American College of Cardiology 36.2 (2000): 529-533, of record), hereinafter Reis. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of estrogen replacement therapy to female subjects is not taught. 
However, Reis teaches that estrogen use among older women with congestive heart failure is associated with lower overall and cardiac mortality compared to women that is likely due to the anti-inflammatory and vasodilatory effects of estrogen (see entire document, in particular, Abstract and “Possible physiologic mechanisms for estrogen’s protective effects” section on Page 532). 
It would have been obvious to one of ordinary skill in the art to further administer estrogen replacement therapy in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a female subject. One of ordinary skill in the art would have been motivated to do so since estrogen use among postmenopausal women with congestive heart failure lowers overall and cardiac mortality. Therefore, one would expect that further administration of estrogen replacement therapy in addition to the IGF-1R antibody disclosed by the issued patent can effectively treat heart failure in a female subject and thus improve cardiac health or function. 

Claims 1, 40-42, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu et al. (US 20180127752A1, of record), hereinafter Liu.
 The issued patent recites a method of decreasing binding of IGF-1 and IGF-2 to human IGF-1R in a subject in need thereof, comprising administering to said subject an isolated anti-IGF-1R antibody or antigen-binding fragment thereof, comprising a light chain variable region of SEQ ID NO:32 and a heavy chain variable region of SEQ ID NO:136 (issued claim 1). 
The issued patent claims do not recite methods for the improvement, preservation, inhibition or deterioration of a cardiac health or function in a subject comprising administering the anti-IGF-1R antibody. 
However, Liu discloses a method for treating heart failure in a subject in need thereof comprising administering an insulin-like growth factor-binding protein 7 (IGFBP7) inhibitor  (e.g. an aptamer, nucleic acid, or antibody) in combination with an IGF-1R inhibitor, comprising an anti-IGF-1R antibody to directly inhibit IGF-1R expression and/or activity levels in the heart of said subject, wherein heart failure involves pressure overload induced heart failure, pressure overload induced cardiac fibrosis, stress-induced cellular senescence, and/or cardiac hypertrophy, or any combination thereof (see entire document, in particular, Abstract, Claims, Para. 0104, 0110, 0111, 0136-0138). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IGF-1R antibody of the issued patent in combination with the IGFBP7 inhibitor disclosed by Liu to a subject. One of ordinary skill in the art would have been motivated to do so in order to treat heart failure in a subject. Additionally, it would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by Liu with the anti-IGF-1R antibody recited in the issued patent since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of the issued patent can be used to treat heart failure in a subject and thus improve cardiac health and/or function. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Prior et al (Prior, David, and Jennifer Coller. Australian family physician 39.12 (2010): 904-909, of record), hereinafter Prior. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that screening a cardiac function and identifying a cardiac function deficit relative to a cardiac function index or identifying a cardiac function deterioration compared to a measurement of said cardiac function from prior screening of the subject prior to administering IGF-1R antibodies.
However, Prior teaches that echocardiography provides assessment of cardiac chamber size and structure, ventricular function, valvular function and key haemodynamic parameters in order to screen patients with suspected heart failure (see entire document, in particular, Abstract and Principles of Clinical Cardiac Ultrasound on page 905). Several cardiac indices can be assessed such as left ventricular ejection fraction (LVEF) and E/A wave ratio. LVEF is a widely used quantitative measure of systolic function and measures what fraction of the left ventricular diastolic blood volume is ejected during each cardiac cycle, with normal LVEF being 50–70% and a LVEF below 50% indicative of reduced systolic function (see Assessment section under “Left ventricular systolic function” spanning pages 905 to 906). On the other hand, the E/A wave ratio is used to assess diastolic function and measures inflow through the mitral valve during sinus rhythm which occurs in two phases: an early phase producing an E wave on Doppler examination and an atrial filling phase producing an A wave. The E/A wave ratio is normally >1.0; however, with impaired relaxation there is a decreased E/A wave ratio (<1.0). Severe diastolic dysfunction is marked by a restrictive filling pattern and an E/A wave ratio >2.0 due to reduced left ventricular compliance and elevated left atrial pressure (see Assessment section under “Left ventricular diastolic function” on Page 906). Thus, LVEF and the E/A wave ratio can be used to determine the presence of systolic or diastolic dysfunction in a subject with suspected heart failure by comparing the measured values with those for normal cardiac function. 
	It would have been obvious to one of ordinary skill in the art to screen for a cardiac function deficit relative using echocardiography in subjects with suspected heart failure prior to administering the IGF-1R antibodies disclosed by the issued patent. One of ordinary skill in the art would have been motivated to do so since echocardiography can be used to assess systolic and diastolic function in subjects with suspected heart failure by measuring LVEF and the E/A wave ratio, respectively, and comparing the measured values to the normal standard. Therefore, one of ordinary skill in the art would expect that echocardiography can be used to effectively screen a cardiac function deficit (e.g. systolic or diastolic dysfunction) in a subject with suspected heart failure prior to administering the IGF-1R antibodies disclosed by issue patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, Bristow et al, (Bristow, Michael R., et al. Journal of cardiac failure 7.2 (2001): 8-12, of record), hereinafter Bristow, and Lipinski et al (Lipinski, Michael J., et al. The American journal of cardiology 104.12 (2009): 1708-1716, of record), hereinafter Lipinski.
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of a statin, beta blocker, or inotropic agent is not taught. 
However, Bristow teaches that β-adrenergic blocking agents are standard treatment for patients with mild-to-moderate heart failure and help to improve systolic function and reverse cardiac remodeling. When patients receiving β-blockers decompensate they often need treatment with a positive inotropic agent such as a phosphodiesterase (PDE) inhibitor (e.g. milrinone or enoximone) to enhance contractile function of the heart. PDE inhibitors, in particular, retain full hemodynamic effects during complete β -blockade because the site of action of PDE inhibitors is beyond the β -adrenergic receptor and because β -blockade reverses some of the desensitization phenomena that account for the attenuation of PDE inhibitor response in heart failure related to upregulation in Li (see entire document, in particular, Abstract, “Biologic, Time-Dependent Positive Inotropic Agents”, “Combination of a Type IIIA PDEI With a β -Blocking Agent”, and “Treatment of Patients With Decompensated Heart Failure Receiving β -Blocking Agents” sections).
Lipinski also teaches that the lipophilic statin atorvastatin decreases mortality and  hospitalization for worsening heart failure as well as increases left ventricular ejection fraction and thus improves systolic function in patients with heart failure (see entire document, in particular, Abstract and first paragraph of Discussion). 
It would have been obvious to one of ordinary skill in the art to further administer a statin, beta blocker, or inotropic agent in addition to the IGF-1R antibody disclosed by the issued patent to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since beta blockers are standard of care treatment for patients with mild-to-moderate heart failure that can improve systolic function and reverse cardiac remodeling. Positive inotropic agents such as PDE inhibitors can further be used to enhance contractile function of the heart when patients receiving beta blockers decompensate. Additionally, statins such as atorvastatin can improve systolic function and decrease mortality and hospitalization in patients with heart failure. Therefore, one of ordinary skill in the art would expect that further administration of a statin, beta blocker, or inotropic inhibitor in addition to an IGF-1R inhibitor or antibody disclosed by the issued patent can effectively treat heart failure in a subject as disclosed by Liu.  

Claims 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Li et al (Li, Shumin, and Anisha A Gupte. Methodist DeBakey cardiovascular journal vol. 13,1 (2017): 4-8. doi:10.14797/mdcj-13-1-4, of record), hereinafter Li. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal woman at least 30 years of age. 
However, Li teaches that heart failure with preserved ejection fraction that results from left ventricular diastolic dysfunction is common in postmenopausal women, suggesting that the absence of estrogen (E2) plays a role in its pathophysiology (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal woman that is at least 30 years of age. One of ordinary skill in the art would have been motivated to do so since postmenopausal women are highly susceptible to heart failure compared to men of the same age, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to treat heart failure in subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by issued patent would effectively treat heart failure in postmenopausal women. 

Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu and Li, as applied to claims 1, 33, 34, 36, 40-42, and 44 above, and further in view of Arcopinto et al (Arcopinto, Michele, et al. PLoS One 12.1 (2017): e0170058, of record), hereinafter Arcopinto. 
The teachings of the issued patent in view of Liu and Li have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject is a postmenopausal female that is or has experienced an age-related decline in growth hormone or somatopause. 
However, Arcopinto teaches that growth hormone deficiency is associated with increased cardiovascular mortality in the general population, and leads to impairment of cardiac performance. Specifically,  growth hormone deficiency is common in chronic heart failure (CHF) affecting about one-third of mild-to-moderate CHF patients and identifies a subgroup of CHF with a worse clinical status characterized by impaired functional capacity, LV remodeling and neurohormonal activation (see entire document, in particular, Abstract, Introduction, and first and last paragraphs of Discussion). 
It would have been obvious to one of ordinary skill in the art to administer the IGF-1R antibody disclosed by the issued patent to a postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. One of ordinary skill in the art would have been motivated to do so since growth hormone deficiency is associated with impaired functional capacity and left ventricular remodeling present in chronic heart failure, and IGF-1R antibody disclosed by issued patent can be used in methods disclosed by Liu to  treat heart failure in a subject. Therefore, one of ordinary skill in the art would expect that the IGF-1R antibody disclosed by the issued patent can be used to effectively treat heart failure in a menopausal or postmenopausal female that is or has experienced somatopause or an age-related decline in growth hormone. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, Li, and Acropinto, as applied to claims 1, 33, 34, 36, 37, 38, 40-42, and 44 above, and further in view of Shalet et al (Shalet, Stephen Michael, et al. "The diagnosis of growth hormone deficiency in children and adults." Endocrine reviews 19.2 (1998): 203-223), hereinafter Shalet. 
The teachings of issued patent in view of Liu, Li, and Arcopinto have been discussed above and differ from the instantly claimed invention in that it is not taught that somatopause is diagnosed through hormone pulsatility measurement prior to administering the IGF-1R inhibitors or antibodies. 
However, Shalet discloses a variety of methods to diagnose growth hormone deficiency, which occurs in somatopause. Since growth hormone secretion is pulsatile and serum concentrations are low during many hours of the day, provocative tests of growth hormone release via pharmacologic stimuli such as arginine, rather than a single basal growth hormone estimation, are used to determine growth hormone status. The commonly used immunoassays for determination of growth hormone levels are the radioimmunoassays and immunometric assays. The availability of GH releasing hormone (GHRH) also provides a means of assessing the secretory capacity of the pituitary somatotrope directly. Although in normal subjects, the GHRH test provokes a greater release of GH than several conventional provocative stimuli, there is great variability in the GH response to GHRH due to variation in endogenous somatostatin tone. Thus, the use of GHRH in combination with substances that act via inhibition of endogenous somatostatin, such as arginine, enables GHRH to provoke a much greater GH response, and the GH response to the combined test (GHRH and arginine) shows much reduced inter- and intraindividual variability (see entire document, in particular, Part C: GH Provocative Tests and Part G: Newer strategies for assessment of GH status).
It would have been obvious to one of ordinary skill in the art to diagnose somatopause in a subject prior to administering the IGF-1R antibody recited by the issued patent through hormone pulsatility measurements such as provocative tests of growth hormone release using GHRH and arginine as the pharmacologic stimuli as disclosed by Shalet. One of ordinary skill in the art would have been motivated to do so since the combined GHRH and arginine provokes a greater growth hormone response in subjects with reduced inter-and intraindividual variability and can thus more accurately diagnose growth hormone deficiency as occurs in somatopause in a subject. Therefore, one of ordinary skill in the art would expect that the a provocative test of growth hormone release using GHRH and arginine combined can be used to diagnose growth hormone deficiency (or somatopause) in a postmenopausal female prior to administering the IGF-1R antibody recited by the issued patent. 

Claims 43, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, in view of Calzone et al, (US20150274829A1, of record), hereinafter Calzone. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that an anti-IGF-1R antibody having light chain CDRs of SEQ ID NOs: 322-324 and heavy chain CDRs of SEQ ID NO: 325-327 is not taught nor is it taught that the anti-IGF-1R antibody binds to an epitope within the L2 domain of the alpha subunit of human IGF-1R. 
However, Calzone discloses an anti-IGF-1R antibody having a variable light chain of SEQ ID NO: 104, which fully comprises the CDRs of SEQ ID NO: 322-324 recited in the instant claims, and a variable heavy chain of SEQ ID NO: 208, which fully comprises the CDRs of SEQ ID NOs: 325-327 (see entire document, in particular, Figures 2B and 3B). Per the instant claims, the minimal structure required for an anti-IGF-1R antibody to improve cardiac health or function in a subject is the light or heavy chain CDRs recited in claim 49 and 50. Thus, the anti-IGF-1R antibody disclosed by Calzone can be used to improve cardiac health or function in a subject. The anti-IGF-1R antibodies disclosed by Calzone also bind to the L2 domain of IGF-1R (Para. 0109). 
It would have been obvious to one of ordinary skill in the art to substitute the anti-IGF-1R antibody of the issued patent with that disclosed by Calzone in order to treat heart failure in a subject. It would have been obvious to artisans to substitute the anti-IGF-1R antibody disclosed by the issued patent in view of Liu with the anti-IGF-1R antibody disclosed in Calzone since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-IGF-1R antibody of Calzone can be used to treat heart failure in a subject and thus improve cardiac health and/or function.

Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2  in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Bishu et al (Bishu, Kalkidan, et al, PLoS One 8.12 (2013): e81325, of record), hereinafter Bishu, and Gundewar et al (Gundewar, Susheel, et al. Circulation research 104.3 (2009): 403-411, of record), hereinafter Gundewar.
The teachings of Liu have been discussed above and differ from the instantly claimed invention in further administration of an mTOR inhibitor or metformin is not taught. 
However, Bishu teaches that mTOR inhibition by rapamycin attenuates cardiac remodeling and dysfunction in experimental heart failure in mice produced by transverse aortic constriction (TAC). Specifically, rapamycin treatment three weeks after TAC surgery attenuated progressive ventricular dysfunction, remodeling, and pulmonary congestion in mice. Thus, the mTOR inhibitor rapamycin can be used to treat established heart failure (see entire document, in particular, Abstract and Discussion spanning pages 7-9). 
Gundewar teaches that the antihyperglycemic drug metformin significantly improves left ventricular function and survival via activation of AMPK and its downstream mediators, eNOS and PGC-1α, in a murine model of heart failure (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to further administer an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a subject as disclosed by Liu. One of ordinary skill in the art would have been motivated to do so since the mTOR inhibitor rapamycin has been shown to attenuate cardiac remodeling and dysfunction in established heart failure and metformin has been shown to improve left ventricular function in heart failure. Thus, one of ordinary skill in the art would expect that further administration of an mTOR inhibitor such as rapamycin or the antihyperglycemic drug metformin in addition to the IGF-1R inhibitors or antibodies disclosed by issued patent can effectively treat heart failure in a subject and thereby improve cardiac health or function. 

Claim 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8895008B2 in view of Liu, as applied to claims 1, 40-42, and 44 above, and further in view of Reis et al (Reis, Steven E., et al. Journal of the American College of Cardiology 36.2 (2000): 529-533, of record), hereinafter Reis. 
The teachings of the issued patent in view of Liu have been discussed above and differ from the instantly claimed invention in that further administration of estrogen replacement therapy to female subjects is not taught. 
However, Reis teaches that estrogen use among older women with congestive heart failure is associated with lower overall and cardiac mortality compared to women that is likely due to the anti-inflammatory and vasodilatory effects of estrogen (see entire document, in particular, Abstract and “Possible physiologic mechanisms for estrogen’s protective effects” section on Page 532). 
It would have been obvious to one of ordinary skill in the art to further administer estrogen replacement therapy in addition to the IGF-1R antibody recited by the issued patent in order to treat heart failure in a female subject. One of ordinary skill in the art would have been motivated to do so since estrogen use among postmenopausal women with congestive heart failure lowers overall and cardiac mortality. Therefore, one would expect that further administration of estrogen replacement therapy in addition to the IGF-1R antibody disclosed by the issued patent can effectively treat heart failure in a female subject and thus improve cardiac health or function. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644